Citation Nr: 1612902	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from September 1990 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board previously remanded this matter for additional development in April 2015 and September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required.  While the Board sincerely regrets the delay, it is necessary to afford the Veteran every possible consideration.

The Veteran contends that his left knee and left ankle disabilities are related to his service-connected back disability.  In his service connection claim and in a March 2009 statement, the Veteran asserted that his left foot and left knee injuries were sustained as a result of a fall.  He asserted that he fell because of a loss of feeling in his left leg caused by his service-connected lumbar spine disability.

VA treatment records reflect a history of diskectomy of L4-5 and lumbar fusion in 1997.  VA examinations reflect that the Veteran has reported that he has numbness in his left leg and sometimes misses steps and falls.  A June 2010 private treatment record noted sensory radiculopathy.  

VA treatment records dated in July 2003 show that the Veteran reported that he fell and injured his left foot and left knee.  A July 2003 VA orthopedic note shows a diagnosis of left second and third metatarsal fractures with good alignment.  A December 2003 orthopedic surgery note indicates that the Veteran reported a hyperextension injury of his left knee in July 2003 when he fell.  An MRI showed a tear of the medial meniscus.  In January 2004, the Veteran had surgery for left knee meniscal repair.  

In April 2015, the Board remanded the case to obtain VA examinations.  The examiner was asked to address whether the current diagnosed left foot and left knee conditions are related to the Veteran's service-connected low back condition, including numbness of his left leg.  The Veteran had a VA examination in June 2015.  The examiner noted that the Veteran reported that he fell and tore his left ACL and broke two bones in his foot.  The examiner diagnosed left bunion excision.  The examiner opined that the left foot condition is a developmental condition, which is not related to or caused by service and is not related to service-connected back problems.  The examiner diagnosed left knee compartment arthritis, status post ACL repair.  The examiner opined that it is less likely than not related to service or a service-connected back condition.  The examiner did not address whether the disabilities are related to numbness of the left leg and also did not address treatment for left foot fracture and a medial meniscus tear in July 2003. 

In September 2015, the Board remanded the case again in order to obtain an addendum opinion addressing in-service complaints of patellofemoral pain syndrome in 1991.  The Board also asked the examiner to consider treatment post-service in July 1993.  The examiner was not asked to address secondary service connection.     

In an October 2015 addendum opinion, the examiner opined that it is highly likely that any tears of the meniscus occurred after service.  The examiner stated that he could not locate the July 1993 record referenced by the Board in the remand order.    The examiner opined that left knee compartment arthritis, status post ACL repair is less likely than not caused by service. 

The VA examinations of record did not address the Veteran's contention regarding how his injuries occurred.  Although the examinations noted a reported history of falls, the examiner did not discuss whether a fall and any resulting left knee and left foot disabilities were related to weakness and numbness of the Veteran's left leg.  The examiner also did not address the July 2003 treatment records which show that the Veteran was diagnosed with hyperextension injury of the left knee and left second and third metatarsal fractures, which reportedly occurred when he fell.  

The Board therefore finds that a remand is warranted to obtain an addendum opinion to address the Veteran's contention that weakness and numbness of his left leg associated with his back disability caused a fall, resulting in his left knee and left foot injuries.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new orthopedic examination.  If possible, the examination should be conducted by a different physician than the one who conducted the prior examinations in June 2015 and October 2015.  The examiner should review the claims file in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.   

A report of contact dated in March 2016 indicated that the Veteran cancelled examinations due to being hospitalized.  The AMC/RO should contact the Veteran to determine when he is available for examination.  

A.  The examiner should list all current left knee diagnoses.  The examiner should address the following questions:

i) The examiner should provide an opinion as to whether any currently diagnosed left knee disability is at least as likely as not (50 percent or greater likelihood) proximately due to the Veteran's service-connected lumbosacral spine disability.

ii) The examiner should provide an opinion as to whether any currently diagnosed left knee disability is aggravated (permanently worsened) by the Veteran's service-connected lumbosacral spine disability. 

The examiner should discuss the Veteran's contention that weakness in his left leg associated with his back disability caused him to fall, resulting in a left knee injury in July 2003.  The examiner should discuss the diagnosis of a hyperextension injury of the left knee in July 2003 and January 2004 meniscus repair.

The examiner should consider VA examinations which reflect that the Veteran reported a history of left leg numbness and falls.  

The examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided with resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

B.  The examiner should list all left foot diagnoses.  The examiner should address the following questions:

i)  The examiner should provide an opinion as to whether any currently diagnosed left foot disability is at least as likely as not (50 percent or greater likelihood) proximately due to the Veteran's service-connected lumbosacral spine disability.

ii)   The examiner should provide an opinion as to whether any currently diagnosed left foot disability is aggravated (permanently worsened) by the Veteran's service-connected lumbosacral spine disability. 

The examiner should consider and discuss the Veteran's contention that weakness in his left leg associated with his back disability caused him to fall, resulting in a left foot fracture in July 2003.  The examiner should discuss the diagnosis second and third metatarsal fractures in July 2003.  

The examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided with resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




